Citation Nr: 0911911	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran had reported service from September 1966 to 
September 1969 and from July 1970 to September 1970.  He 
earned the Purple Heart for injuries sustained in combat in 
the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, granted service 
connection for PTSD with a 30 percent evaluation, effective 
November 16, 2006.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity due to symptoms such as panic attacks more 
than once a week, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships without 
deficiencies in most of the areas of work, school, family, 
judgment and thinking.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in April 
2007 for PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400.
In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 51-60 is appropriate where there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 2007, the Veteran obtained a private 
psychological evaluation, during which the Veteran described 
nightmares and flashbacks of the events surrounding his 
combat injuries in Vietnam. 

As a result of those events, the Veteran complained of being 
easily startled and jumpy, having problems communicating and 
socializing, and feeling withdrawn.  He noted that he had 
never been married or had children and lived by himself.  He 
reported having trouble sleeping, feeling depressed and 
lonely and that he had had suicidal thoughts in the past.

The Veteran stated that upon returning from combat, he had 
worked for one home improvement company for nine years.  He 
was then hired by another company where he had worked until 
2005 when he went on strike.  He remained on strike.

The examiner noted that the Veteran's recent and remote 
memory were intact, that he had good insight and judgment, 
and that there was no evidence of psychosis or delusions. The 
Veteran was anxious, easily emotional, and uncomfortable 
talking about Vietnam.  The examiner diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 39.  

In an April 2007 statement prepared for his VA examination, 
the Veteran reported that PTSD symptoms began after returning 
from combat in 1968 and had become increasingly worse after 
his second tour in Vietnam in 1971.  He said that his 
symptoms included frequent nightmares and intrusive thoughts, 
flashbacks, severe distress at exposure to triggers that 
reminded him of his combat experience, frequent irritability 
and angry outbursts, severe concentration and memory 
problems, hypervigilance, and exaggerated startle response.  

He stated that his sleep was disturbed every night, that he 
rarely slept more than four to five hours a night, and 
regularly woke up in panic and sweat lasting for five to ten 
minutes.  He reported panic attacks in a crowd and stated 
that he did not have any hobbies and preferred to spend time 
alone rather than socialize.  

The Veteran noted that his memory and hypervigilance had 
become increasingly worse.  He felt depressed, cried 
regularly, felt helpless and sometimes suicidal.  

The Veteran was provided a VA psychological examination in 
April 2007.  During the examination he stated that he had had 
psychological difficulties and symptoms since 1968, when his 
combat unit was attacked and he received shrapnel injuries.  
He reported nightmares and intrusive thoughts four times a 
week, trouble falling and staying asleep, anxiety, fear and 
avoidance of large crowds, hypervigilance and feeling more 
withdrawn as a result of his combat experience.  

The Veteran noted that he had been employed for many years 
with the same company and that he was working regularly and 
did not miss any work because of PTSD symptoms.  Furthermore, 
he reported that he performed all daily life functions such 
as cooking, cleaning, and attending to personal hygiene, 
without any assistance.  He stated he had only one real 
friend, was less interested in socializing, and otherwise 
preferred to spend time alone watching television or fishing. 

The examiner found that Veteran's mood was calm, that there 
was no impairment of thought processes or communication, no 
delusions or suspiciousness, and that his memory and judgment 
appeared to be adequate.  The examiner diagnosed the Veteran 
with PTSD and assigned a GAF score of 56.

Analysis

Both the February 2007 private doctor and April 2007 VA 
examiner noted the same symptoms of anxiety, panic attacks, 
trouble sleeping, hyper startle reaction, hypervigilance, 
nightmares, intrusive thoughts and feeling withdrawn.  They 
also noted that the Veteran's insight, memory, and judgment 
were good and that there was no evidence of delusions, 
suspiciousness, or impaired thought processes.  

The Veteran also reported to both examiners that he had been 
fully employed since returning from active duty service and 
had not missed work due to psychiatric symptoms.  Despite 
reporting the same symptomatology and history, the February 
2007 examiner assigned a GAF score of 39, indicating major or 
severe impairment in several areas, and the April 2007 
examiner assigned a GAF score of 56, consistent with moderate 
symptoms.  

The GAF sore of 39 specifically contemplates impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure or irrelevant) or there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family and is unable to work).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2008).  

The private physician clearly did not describe this level of 
disability in the examination report.  The physician 
specifically found that the Veteran was oriented, his speech 
was normal, there was no evidence of psychosis, and that he 
was cognitively intact and that he had consistently been 
employed.  He apparently found impairment in family 
relations, but not in any of the other areas enumerated in 
the DSM IV.

As mentioned above, the Veteran has noted regular impairment 
in his mood and ability to maintain effective social 
relationships and has shown moderate to no impairment in his 
judgment or occupational reliability and productivity.  Given 
the Veteran's employment history and reported symptoms, the 
preponderance of the evidence most nearly approximates social 
impairment with reduced reliability and productivity.   
Therefore, an impairment evaluation of 50 percent is 
warranted.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

While the Veteran's examination reports stated that the he 
was having moderate to severe difficulty in his social 
relationships and mood, the evidence also shows that has 
maintained the same employment for many years, had never 
missed work because of his symptoms, and has not identified 
any other impairment in this area.  Similarly, his judgment 
was noted to be adequate and there was no evidence of 
impairment in thought processes.  The Veteran explained that 
he was able to perform all daily life functions, including 
attending to personal hygiene, and has not identified any 
other impairment in this area.  In sum, the weight of the 
evidence is against a finding that there are deficiencies in 
most of the areas needed for a 70 percent rating.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
impairment in social functioning, anxiety, panic attacks, 
sleep impairment, depression, and nightmares.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disability.  Referral for 
consideration of extraschedular rating is, therefore, not 
warranted.

	
ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, effective November 16, 2006. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


